Citation Nr: 1629221	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-44 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 14, 2008 for the grant        of service connection for posttraumatic stress disorder (PTSD).

3.  Whether clear and unmistakable error exist in a prior denial of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978 and from October 1990 to May 1991, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified at a video conference hearing held before   the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.  In September 2014, the Board remanded this matter for additional evidentiary development.

The issues entitlement to an effective date earlier than October 14, 2008 for the grant of service connection for PTSD and whether clear and unmistakable error (CUE) exist in a prior denial of service connection for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  The Veteran was afforded a Board hearing in October 2013.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, including sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



In April 2010, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  He attributes this condition to his inservice exposure to hazardous noise levels.

Initially, the Board finds that Veteran's contentions are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, based   on the Veteran's statements, and with consideration of the circumstances of the Veteran's military service, the Board finds that the Veteran was exposed to noise during his active duty service.  Nevertheless, based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for 
bilateral hearing loss.  

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In December 2010, the Veteran underwent a VA examination for hearing loss.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
30
LEFT
15
10
25
20
20

Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear.  

In December 2014, the Veteran underwent another VA examination for hearing loss.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
30
LEFT
10
10
25
20
25

Speech recognition ability was 94 percent in the right ear and 98 percent in the left ear.  

The findings in the December 2010 and December 2014 examinations do not constitute hearing loss for VA compensation purposes.  38 C.F.R. 3.385 (2015).  

While the Veteran himself believes that he suffers from a current hearing loss disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the extent of hearing loss and the etiology thereof require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis and extent of hearing loss, and the etiology of such, is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical evidence to be of greater probative value than the Veteran's lay assertions.  

In the absence of medical evidence that a hearing loss disability pursuant to 38 C.F.R. § 3.385 currently exists, the criteria for establishing service connection for bilateral hearing has not been established, and service connection for bilateral hearing loss is not warranted.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss.  As such, there is no doubt to be resolved, and the claim for service connection for bilateral hearing loss is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran is seeking an effective date prior to October 14, 2008 for the award of service connection for PTSD.

During the course of this appeal, the Veteran raised the issue of whether there was CUE in an earlier rating decision that denied entitlement to service connection for a psychiatric disability.  This claim was denied by the AOJ in an October 2015 rating decision.  In January 2016, the Veteran filed a notice of disagreement contesting this decision.  The AOJ has not yet provided the Veteran with a statement of the case (SOC) in response to this notice of disagreement.  Therefore, the issue must be remanded for the AOJ to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran's CUE claim is inextricably intertwined with the earlier effective date claim on appeal, as the adjudication of this claim may affect the effective date of the award of service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative must be provided a statement of the case on the issue of whether clear and unmistakable error exist in a prior denial of service connection for a psychiatric disability so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board    if a timely substantive appeal is filed.

2.  Once the above action has been completed and a perfected appeal on the CUE issue is certified or the appeal closed, the claim for an effective date earlier   than October 14, 2008 for the grant of service connection for PTSD should be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond,        the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


